 

Exhibit 10.3

first AMENDMENT TO THE
RIGNET, INC. 2019 OMNIBUS INCENTIVE PLAN

THIS FIRST AMENDMENT is made by RigNet, Inc. (the “Sponsor”),

 

WITNESSETH:

WHEREAS, the Sponsor adopted on May 8, 2019, and continues to sponsor and
maintain the plan known as the “RigNet, Inc. 2019 Omnibus Incentive Plan” (the
“Plan”); and

WHEREAS, the Board of Directors of the Sponsor (the “Board”) retained the right
in Section 16.1 of the Plan to amend the Plan from time to time; and

WHEREAS, the Board of Directors of the Sponsor approved resolutions on March 11,
2020 to amend the Plan as set forth below;

NOW, THEREFORE, the Sponsor agrees that, effective as set forth below, the Plan
is amended as set forth below:

1.  

Amendment to Sections 4.1(a), (b) and (c) of the Plan.  Sections 4.1(a), (b) and
(c) of the Plan are hereby amended and restated in their entirety to read as
follows:

(a) The aggregate number of shares of Stock with respect to which Awards may be
granted under the Plan is 4,975,000 (the “Authorized Shares”).

(b) The aggregate number of shares of Stock with respect to which ISOs may be
granted under the Plan is equal to the Authorized Shares.

(c) The maximum number of shares of Stock with respect to which ISOs may be
granted to an Employee during a Fiscal Year is equal to the Authorized Shares.
The maximum number of shares of Stock with respect to which NQSOs may be granted
to an Employee during a Fiscal Year is equal to the Authorized Shares. The
maximum number of shares of Stock with respect to which SARs may be granted to
an Employee during a Fiscal Year is equal to the Authorized Shares. The maximum
number of shares of Stock with respect to which Performance Stock Awards may be
granted to an Employee during a Fiscal Year is equal to the Authorized Shares.
The maximum number of shares of Stock with respect to which Performance Unit
Awards payable in shares of Stock may be granted to an Employee during a Fiscal
Year is equal to the Authorized Shares. The maximum value of cash with respect
to which Performance Unit Awards payable in cash may be granted to an Employee
during a Fiscal Year, determined as of the dates of grants of the Performance
Unit Awards, is $3,000,000. The maximum amount that may be paid under Annual
Cash Incentive Award(s) granted to an Employee during a Fiscal Year is
$3,000,000.

2.Effectiveness.  In accordance with Section 16.1 of the Plan, the effectiveness
of this First Amendment to RigNet, Inc. 2019 Omnibus Incentive Plan (this
“Amendment”) is subject to the approval of the Sponsor’s stockholders at the
Sponsor’s 2020 annual general meeting of stockholders.  For the avoidance of
doubt, if stockholder approval is not obtained, this Amendment shall be void and
of no force and effect.

 

3.Effect on the Plan.  This Amendment shall not constitute a waiver, amendment
or modification of any provision of the Plan not expressly referred to
herein.  Except as expressly amended or modified herein, the provisions of the
Plan are and shall remain in full force and effect and are hereby ratified and
confirmed.  

 

 

  

 

 